706 So. 2d 133 (1998)
FLORIDA DEPARTMENT OF CORRECTIONS, Appellant,
v.
Edward PRIDE, Appellee.
No. 97-1387.
District Court of Appeal of Florida, Third District.
March 4, 1998.
Susan Schwartz, Assistant General Counsel, Florida Department of Corrections, Tallahassee, for appellant.
Edward Pride, in pro. per.
Before COPE, GERSTEN and GODERICH, JJ.
PER CURIAM.
The trial court entered a postconviction order in a criminal case in which it enjoined the Florida Department of Corrections from cutting the hair of defendant-appellant Edward Pride, a member of the Rastafarian religion, "unless or until such actions are found to not violate his First Amendment rights by the governing Federal Courts in the pending litigation."
We reverse the order, first, because the Department of Corrections was given no notice of this motion prior to entry of the order. See Florida Department of Corrections v. Wilson, 606 So. 2d 1285 (Fla. 3d DCA 1992); Florida Department of Corrections v. Savariau, 600 So. 2d 570 (Fla. 3d DCA 1992); and Florida Department of Corrections v. Wilson, 594 So. 2d 330 (Fla. 3d DCA 1992).
Second, on the merits, the Florida Department of Corrections' hair regulation has been upheld against an indistinguishable religiousbased *134 challenge. See Harris v. Chapman, 97 F.3d 499 (11th Cir.1996).
Accordingly, the order under review is reversed.